Citation Nr: 0012335	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-23 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's guardian (his brother)


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim of entitlement to service 
connection for a schizophrenic reaction.


FINDING OF FACT

Schizophrenia clearly and unmistakably preexisted service and 
any increase in severity therein was due to natural progress 
of the disease.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In general, controlling law provides that service connection 
may be established for disability resulting from personal 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (1999).


II.  Factual Background

A copy of the veteran's college transcript reflects courses 
taken over approximately three semesters, from 1963 to 1965.  
The veteran's cumulative grade point average was 1.69.

Review of the veteran's service medical records finds no 
report or notation of any psychoses upon the veteran's 
entrance examination (conducted in February 1966).  In May 
1966, the veteran complained of problems with tension, 
secondary to identification of a history of homosexual 
tendencies.  In July 1966, the veteran was referred for 
evaluation because of his complaints of homosexual 
tendencies.  It was noted at that time that the veteran gave 
a history of auditory hallucinations, feelings of 
depersonalization, and delusions of being able to control his 
barracks through his breathing rhythm.  The diagnostic 
impression was acute schizophrenic reaction, and the veteran 
was admitted for observation.  In August 1966, the veteran 
was transferred to Walter Reed General Hospital for further 
psychiatric evaluation and disposition.  It was noted at that 
time that the veteran had quit college and volunteered for 
the Army in order to get away from home.  The veteran felt 
that he had been in good health until June 1965.  At that 
time, he began to feel that the objects in the world were not 
real, and he described them as blurry images, which had taken 
the place of all that was real in the world.  The veteran had 
been tense all the time. Subsequent to mental status 
evaluation and observation, the diagnosis was schizophrenic 
reaction, paranoid type, chronic, severe, which was 
manifested by delusions of power, auditory hallucinations, 
feelings of unreality and psychosexual confusion.  There was 
some question of a schizophrenogenic family background.  It 
was noted that the veteran was markedly impaired as to 
further military function and that his social and industrial 
impairment was slight.  It was also noted that the veteran's 
schizophrenia was not incurred in line of duty and that it 
existed prior to the veteran's entry into service.  A medical 
board was conducted in November 1966, which concurred in the 
earlier evaluation.  The veteran's schizophrenic reaction, 
paranoid type, made him unfit for further miliary service.  
The veteran's schizophrenia had not been incurred in line of 
duty.  It preexisted the veteran's entry into service and had 
not been aggravated by the veteran's active duty.  The 
veteran had achieved the optimum hospital improvement for 
disposition purposes, as well as the maximum hospital 
benefit.

An October 1967 VA neuropsychiatric examination reflects the 
veteran's reports of getting panicky quite easily, which he 
felt made it quite difficult for him to work.  Historically, 
it also reflects that the veteran began having difficulties 
one year prior to his enlistment as to his sexual identity.  
The veteran became confused, left college, and joined the 
Army.  He had an acute psychotic break and was finally 
hospitalized at Walter Reed.  Subsequent to examination, the 
diagnosis was schizophrenic reaction, paranoid type, acute 
and chronic, in remission.  The veteran's social and 
industrial disability was noted as minimal.

Treatment records from the Arizona State Hospital (dated from 
January 1968 to May 1970) indicate that the veteran was 
committed and found to be incompetent.  The diagnosis was 
schizophrenic reaction, chronic undifferentiated type.  The 
veteran's prognosis was guarded.  The veteran's service was 
neither referenced nor discussed.

An October 1972 VA psychiatric examination reflects the 
veteran's recollection that he first became ill around age 
20.  The veteran denied any knowledge of when he was in 
service but stated that it had been for nine months, within 
the past decade.  Subsequent to examination, the diagnosis 
was schizophrenia, paranoid type.  It was noted that the 
veteran was currently incompetent to manage his own affairs, 
including social, financial, and vocational.

Records from Maricopa County General Hospital (dated from 
November 1977 to March 1978) indicate that the veteran was 
voluntarily admitted for treatment following an incident in 
which the veteran hit his father, injuring him in the right 
upper eyelid.  The veteran was convinced that his problems 
all started when he walked through the wrong door while in 
the Army, into a psychiatric hospital.  He had had mental 
problems since then.  The veteran believed that everything 
had been a mistake and that the doctors were against him.  It 
was noted that the veteran had entered the Army in 1965, for 
nine months, and that he had been medically discharged.  The 
diagnosis was schizophrenia, paranoid type.

VA treatment records (dated from July 1990 to August 1990) 
indicate that the veteran was brought for treatment by his 
brother and mother.  It was noted at that time that the 
veteran was a poor historian and that he was psychotic and 
unable to give a reason for his hospitalization.  By the time 
of his discharge, however, the veteran was improved.  He was 
not dangerous to himself or others, although he remained 
incompetent.  The veteran's service was neither referenced 
nor discussed.

At the hearing on appeal (conducted in January 1998), the 
veteran's guardian, his brother, testified in lieu of the 
veteran, as the veteran was under supervisory care.  
(Transcript (T.) at 1).  The veteran's brother stated that 
prior to entering the Army, the veteran had been involved in 
church activity and in music and that he had gotten a music 
scholarship to attend college.  (T. at 2).  The veteran's 
brother recounted that the veteran would telephone home and 
complain about basic training, that they shot live ammo over 
their heads and made them crawl on their stomachs.  (T. at 
3).  The veteran's brother remembered distinctly that the 
veteran was freaking out.  Id.  The veteran's brother also 
testified that prior to service, the veteran never exhibited 
any isolating behaviors.  Id.  He had had many friends and 
was outgoing.  Id.  The veteran's brother indicated that the 
veteran had been drafted into service, out of college.  (T. 
at 6).  When asked how the veteran had functioned in college, 
the veteran's brother stated that the veteran had always been 
a normal student.  Id.  He had also done very well in high 
school.  Id.  When asked if there had been any indication 
whatsoever prior to service that the veteran had any type of 
psychiatric problem, the veteran's brother responded in the 
negative.  (T. at 7).  The veteran's brother reiterated that 
the veteran's basic training had been a nightmare for the 
veteran.  Id.  He also stated that the veteran had not been a 
schizophrenic when he went into service, but he was 
classified as such when discharged; so the veteran's mental 
breakdown had to have occurred in service.  Id.

A February 1998 VA psychiatric examination indicates that the 
veteran was unable to provide any reliable history and that 
the veteran's brother was the historian.  This examination 
also reflects in-service events as to the veteran's 
schizophrenia and the resultant medical board.  The veteran's 
brother stated that prior to service, the veteran had 
attended college on a music scholarship.  He also stated that 
he had never noticed any problems with a schizophrenic 
reaction or any other type of psychiatric disorder prior to 
the veteran going into the service.  The veteran's brother 
stressed that he would have known, as he had lived with the 
veteran.  The veteran himself knew his name, but he did not 
know what year it was.  The veteran believed that he was 19 
years old.  With questions he was unable to answer, the 
veteran responded with "fine," which was sometimes 
irrelevant to the question at hand.  The examiner diagnosed, 
based upon review of the veteran's claims file and the 
veteran's brother's information, schizophrenic reaction, 
paranoid type.  The examiner commented that the probable 
onset of the veteran's mental disorder (schizophrenic 
reaction) was June 1965 or earlier, as documented by the 
records from Walter Reed General Hospital.  It was highly 
unlikely that the veteran's schizophrenia was first shown 
during active duty.  The examiner classified this as less 
than 10 percent.  It was also highly likely that the 
veteran's schizophrenia existed prior to active duty.  The 
examiner classified this as more than 90 percent likely.  It 
was also highly unlikely (less than 10 percent) that the 
veteran's time in service had any long-term impact on the 
natural progression of his schizophrenia.  In conclusion, it 
was the examiner's opinion that the veteran's schizophrenia 
existed prior to his service and was not aggravated thereby.

Additional VA treatment records (dated in April 1998) reflect 
the diagnosis of schizophrenia but pertain to treatment 
received by the veteran for a cough.

The veteran's brother submitted a statement, in which he 
reiterated his belief that the veteran's mental breakdown was 
caused by basic training.  He referenced a phone call from 
the veteran to their mother, in which the veteran apparently 
expressed his terror, as he was being shot at and had to 
crawl on his stomach.  Ever since then, the veteran had not 
been the same person.


III.  Analysis

The Board recognizes the veteran's brother's contentions that 
the veteran had been fine before going into service but had 
had a mental breakdown because of basic training.  The Board 
also recognizes the service representative's argument that 
even if the veteran's schizophrenia preexisted service, it 
had been permanently aggravated thereby. Initially, the Board 
notes that the veteran and his brother, as guardian, have 
presented a well grounded claim in this instance.  In other 
words, the Board finds that the veteran and his brother have 
submitted a claim that was plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Further, the Board finds that VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim, see 38 U.S.C.A. § 5107(a) (West 1991), has been met in 
this instance, as the veteran and his brother were provided 
with a VA psychiatric examination in February 1998, in order 
to determine the onset of the veteran's schizophrenia and 
whether, if it preexisted service, it was aggravated by the 
veteran's service.

Here, review of the record as a whole shows that no psychosis 
or other pertinent abnormality was noted upon the veteran's 
service entrance examination (conducted in February 1966).  
As such, it would appear that the veteran was in sound 
condition when accepted into the service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  However, as discussed above, 
where clear and unmistakable evidence (obvious or manifest 
evidence) demonstrates that an injury or disease existed 
prior to service, this presumption of soundness is rebutted.  
Id.

In this instance, the Board stresses the great weight of 
clinical evidence that indicates that the veteran's 
schizophrenia existed prior to his entry into service.  
Specifically, it is noted in the veteran's service medical 
records, to include the report of a medical board, that his 
schizophrenia had existed prior to service.  In support of 
this conclusion, it was stated that the veteran had reported 
feeling fine until around June 1965 (approximately seven 
months prior to his entry into service), when he began to 
feel that the objects in the world were not real.  Rather, 
the veteran described them as blurry images, which had taken 
the place of all that was real in the world.  Also, pursuant 
to a February 1998 VA psychiatric examination, the examiner 
opined that it was highly likely (more than 90 percent 
likely) that the veteran's schizophrenia preexisted service.  
The examiner based this conclusion upon review of the 
veteran's claims file and upon interviewing the veteran and 
his brother.

In contrast, as to evidence of record indicating that the 
veteran's schizophrenia was caused by his service and events 
therein, the Board finds only the assertions of the veteran's 
brother in this regard.  However, nothing in the record 
indicates that the veteran's brother possesses the expertise 
necessary to render such an opinion as to causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions as to diagnosis and causation are inadequate.  Id.

Having determined that the veteran's schizophrenia clearly 
and unmistakably preexisted service, the Board must now 
consider whether the veteran's schizophrenia was aggravated 
by his service.

As discussed above, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there was an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In this respect, the Board notes the veteran's medical board 
(conducted in November 1964), which specifically found that 
the veteran's schizophrenia had not been aggravated by his 
service.  The Board also notes the opinion expressed in the 
February 1998 VA psychiatric examination, which indicates 
that it was highly unlikely (less than 10 percent) that the 
veteran's time in the service had had any long-term impact on 
the natural progression of the veteran's schizophrenia.  It 
was the examiner's opinion that the veteran's schizophrenia 
existed prior to his service and was not aggravated thereby.

In contrast, the Board finds that only the veteran's service 
representative has offered argument as to aggravation of a 
preexisting disorder.  As with the veteran's brother's 
assertions, nothing in the record indicates that the 
veteran's service representative possesses the expertise 
necessary to render such an opinion as to causation.  
See Espiritu v. Derwinski, supra.  To reiterate, lay 
assertions as to diagnosis and causation are inadequate.  Id.  
Further, the Board notes that treatment during service for 
symptoms of a preexisting condition is not sufficient 
evidence of aggravation; there must be objective evidence of 
worsening of the underlying condition, as contrasted to the 
symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Therefore, in light of the above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for schizophrenia.  See 
38 U.S.C.A. § 5107(b) (West 1991).  The clinical evidence of 
record shows that the veteran's schizophrenia preexisted 
service and was not aggravated thereby.  As such, the benefit 
sought on appeal is denied.

In reaching this determination, the Board notes that the 
other evidence of record (private treatment records, VA 
treatment records, and two VA examinations conducted in 
October 1967 and October 1972) is silent as to any opinions 
expressed as to whether the veteran's schizophrenia 
preexisted service or was aggravated thereby.  As such, this 
additional evidence is not pertinent to a discussion of 
entitlement to service connection for schizophrenia.

The Board also notes the recent Federal Circuit Court 
decision, in which the Court rejected the appellant's 
argument that the statutory presumption of soundness may be 
rebutted only by contemporaneous pre-service clinical 
evidence or recorded history showing that the veteran was 
suffering from the claimed disease or condition before 
entering military service.  See Harris v. West, 203 F.3d 1347 
(2000).  Rather, the Court found that all that the statute 
(38 U.S.C.A. § 1111) requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the disease or injury existed before the 
veteran went into military service.  Id.  As such, a later 
medical opinion is acceptable evidence to rebut the 
presumption of soundness.  Id.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

